RE: REQUEST FOR ATTORNEY GENERAL'S OPINION RELATING TO A JUDGES COMPLIANCE WITH THE CODE OF JUDICIAL ETHICS
THE ATTORNEY GENERAL HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OPINION ASKING:
  "UNDER THE OKLAHOMA CODE OF JUDICIAL CONDUCT, CANNON 5C, FINANCIAL ACTIVITIES, CAN AN OKLAHOMA DISTRICT JUDGE, WHO OWNS AN INTEREST IN AN ABSTRACT COMPANY, ETHICALLY SERVE AS THE PRESIDENT OF SAID COMPANY WHERE THE ABSTRACT COMPANY IS LOCATED IN THE COUNTY SEAT WHERE THE JUDGE PRESIDES?"
AFTER INITIALLY REVIEWING YOUR QUESTION, WE HAVE CONCLUDED IT IS NOT ONE THAT CAN BE ANSWERED IN AN ATTORNEY GENERAL'S OPINION FOR SEVERAL REASONS. FIRST, AS THE OKLAHOMA BAR ASSOCIATION DOES NOT ISSUE ADVISORY OPINIONS TO JUDGES, THERE IS LITTLE LITERATURE AVAILABLE THAT WOULD AID IN FORMULATING AN ANSWER TO THE QUESTION. SECOND, AS THE PROHIBITIONS OF CANNON 5C. ARE NOT BLANKET PROHIBITIONS, BUT RATHER DEPEND ON THE QUALITY AND NATURE OF THE INVOLVEMENT, THE MATTER IS ONE THAT WILL TURN ON THE SPECIFIC FACTS IN EACH CASE. ANY ATTEMPT TO GIVE A PAT ANSWER BASED UPON LIMITED INFORMATION AVAILABLE WOULD AFFORD LITTLE OR NO REAL GUIDANCE TO YOU OR THE JUDGES OF THE STATE, AND MIGHT WELL DO THEM AN INJUSTICE, OR MISLEAD THEM.
AS THE VERY NATURE OF THE QUESTION PRESENTED MAY NOT BE ANSWERED SOLELY AS A QUESTION OF LAW, IT IS NOT A QUESTION WHICH CAN BE ANSWERED IN AN OFFICIAL OPINION. SUCH QUESTION MAY, HOWEVER, BE CONSIDERED ON ITS FACTS IN MORE APPROPRIATE FORUMS. WHEN SUCH A MATTER IS OF SUFFICIENT CONCERN TO A PARTY LITIGANT, THE JUDGE'S ABILITY TO SIT IN A PARTICULAR CASE COULD BE RAISED THROUGH A PROPERLY FILED MOTION TO DISQUALIFY. IF THE MATTER WERE THOUGHT SERIOUS ENOUGH TO INVOLVE POSSIBLE DISCIPLINARY ACTION AGAINST THE JUDGE, THE MATTER COULD BE CONSIDERED, ON A FACTUAL BASIS, BY THE COUNCIL ON JUDICIAL COMPLAINTS.
THE ATTORNEY GENERAL APPRECIATES YOUR CONCERN OVER THIS MATTER, ESPECIALLY SINCE IT IS ONE RELEVANT TO YOUR DISTRICT. WE WISH THE QUESTION WERE ONE TO WHICH WE COULD DEFINITIVELY RESPOND, BUT IT IS NOT.
(CONFLICT OF INTEREST/RECUSAL)
(NEAL LEADER)